— Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 7, 1991, which, inter alia, denied defendant’s motion for leave to renew its prior motion to vacate a default judgment, and granted plaintiff’s cross motion for sanctions to the extent of referring to a Special Referee, to hear and report with recommendations, the issues of the reasonable value of plaintiff’s attorneys’ fees, and whether, "in light of the extensive appellate practice in this action, defendant’s latest application warrants sanctions”, unanimously affirmed, without costs.
We agree with the IAS court that the grounds asserted by defendant for relief from the default judgment were all previously raised, addressed and rejected by the IAS court, this court and the Court of Appeals on defendant’s prior appeal and motion for leave to reargue or appeal to the Court of Appeals (172 AD2d 157, appeal dismissed 78 NY2d 908, rearg or lv denied, App Div, 1st Dept, June 13, 1991).
Nor was it error for the IAS court to award plaintiff its reasonable attorneys’ fees, an express contractual provision in the parties’ lease agreement specifically providing for defendant’s payment of plaintiff’s costs and expenses, including *682legal and collection fees, of enforcement (Chase Manhattan Bank v Marcovitz, 56 AD2d 763).
We have reviewed the defendant’s remaining claims and find them to be without merit. Concur — Sullivan, J. P., Milonas, Kupferman, Ross and Smith, JJ.